Name: 2000/405/EC: Commission Decision of 7 June 2000 amending Decision 95/196/EC on the long-term national aid scheme for agriculture in the northern regions of Finland (notified under document number C(2000) 1539) (Only the Finnish and Swedish texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  European Union law;  farming systems;  regions and regional policy;  agricultural structures and production;  Europe
 Date Published: 2000-06-27

 Avis juridique important|32000D04052000/405/EC: Commission Decision of 7 June 2000 amending Decision 95/196/EC on the long-term national aid scheme for agriculture in the northern regions of Finland (notified under document number C(2000) 1539) (Only the Finnish and Swedish texts are authentic) Official Journal L 154 , 27/06/2000 P. 0023 - 0032Commission Decisionof 7 June 2000amending Decision 95/196/EC on the long-term national aid scheme for agriculture in the northern regions of Finland(notified under document number C(2000) 1539)(Only the Finnish and Swedish texts are authentic)(2000/405/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of Austria, Finland and Sweden, and in particular Article 142 thereof,Whereas:(1) Finland, acting in accordance with Article 143 of the Act of Accession, notified the Commission on 26 October 1994 of the aid scheme proposed under Article 142.(2) The aid scheme was approved by Commission Decision 95/196/EC(1), as amended by Decision 97/279/EC(2).(3) Finland requested the Commission on 15 May 1998, 28 July 1999, 11 January 2000 and 31 January 2000 to amend certain aspects of Decision 95/196/EC and subsequently presented additional information in support of its requests.(4) In the abovementioned letters Finland asked that it be allowed to base the calculation of overshoots in the meat sector on the sector as a whole when considering the production amounts of different meats before defining possible proportional reductions in the aid amounts for those sectors that have overshot their share. This is in conformity with the consumption and production trends of the different meats concerned and would not lead to any increase in total meat production.(5) Finland has requested the amendment of the provision introduced by Decision 97/279/EC regarding the separation of amounts in Annex III and IV for the poultry sector, in order to allow some flexibility in the number of livestock units and the aid payable inside the sector without amending either the level of the unit aid or the total aid admissible for the sector. This is in conformity with the principles of the aid scheme.(6) Finland has requested that the livestock unit coefficient for nanny goats in Annex V be increased to allow the total amount of aid admissible to be paid per livestock unit instead of partially paying it on the basis of the amount of milk produced. The possibility of paying aid partially on the basis of the amount of milk produced should be ended, by amending Annex III to refer to cow's milk only. This is in conformity with Decision 95/196/EC, as the total amount of aid for the sector remains unchanged.(7) Since in accordance with Article 4(5) of Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(3) Finland has decided not to apply this upper limit under the common organisation of the market, it appears appropriate to remove this limit in respect of national aids as well.(8) Finland has requested that the livestock density applied in the case of suckler cows and male bovine animals should apply to those animals only. Since Commission Decision 2000/167/EC of 22 December 1999 approving a Finnish national aid programme implementing in particular Article 141 of the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden(4) already provides for this possibility, the Commission considers this request to be justified in particular in order to avoid any discrimination between producers in different parts of Finland.(9) Council Regulation (EEC) No 1765/92(5) has been replaced by Regulation (EC) No 1251/1999 of 17 May 1999 establishing a support system for producers of certain arable crops(6).(10) Council Regulation (EEC) No 3013/89(7), has been replaced by Council Regulation (EC) No 2467/98 of 3 November 1998 on the common organisation of the market in sheepmeat and goatmeat(8).(11) Inclusion of the SLOM quantities allocated in 1997 and 1998 justify certain amendments to Annexes II, III and IV to Decision 95/196/EC.(12) Some technical corrections should be made to Annex III as regards the total aid admissible for horses and aid admissible for sheep and nanny goats, Annex IV as regards "Other UAA" and "Total UAA" and Annex VI as regards the grand total for potatoes for starch.(13) The national authorities should have the necessary time to prepare the annual information to be provided for the Commission.(14) Decision 95/196/EC should be amended accordingly.(15) In view of the nature and scope of the amendments, and at the request of Finland, this Decision should apply from 1 January 2000 with the exception of the amendments with regard to overshoots in the meat sector, which should apply from 1 January 1998, and with the exception of the amendments with regard to the entry for milk in Annex II and the entry for dairy cows in Annex IV, which should apply from 1 January 1999,HAS ADOPTED THIS DECISION:Article 1Decision 95/196/EC is hereby amended as follows:1. Article 3(2) is amended as follows:(a) Point (a) is replaced by the following:"(a) arable land: to the average number of hectares in the region which were sown in the period 1989 to 1991 to arable crops or, as the case may be, left fallow in accordance with a publicly funded compensatory scheme as referred to in Article 2(2) of Council Regulation (EC) No 1251/1999(9);";(b) Point (d) is replaced by the following:"(d) suckler cows: to the individual ceilings allocated to each producer pursuant to Article 7(1) of Council Regulation (EC) No 1254/1999(10);";(c) Point (e) is deleted;(d) Point (f) is replaced by the following:"(f) sheep and goats: to the individual limits allocated to producers pursuant to Article 10(2) of Council Regulation (EC) No 2467/98(11).";(e) The second paragraph is replaced by the following:"Suckler cows and male bovine animals: The total number of animals qualifying for the aid shall be limited by the application of a stocking density on the holding of two livestock units (LU) per hectare of forage area."2. Article 4(1)(a) is amended as follows:(a) Point (a) is replaced by the following:"(a) as part of the information provided pursuant to Article 143(2) of the Act of Accession, forward to the Commission each year before 1 June information on the effects of the aid granted and in particular on the trend in production and in the means of production qualifying for the aid, the trend in the economy of the regions concerned and the effects on the protection of the environment and the preservation of the countryside referred to in the fourth indent of the third subparagraph of Article 142(3) of the Act of Accession;"(b) The following sentences are added to point (c):"As regards meat products, the aid granted shall be reduced only in the event of an overrun of the total quantity of production of those products as defined in Annex II, in which case the subsequent net reduction in aid shall be in proportion to the overrun of products for which the overrun has occurred. In this context 'meat products' shall mean beef and veal, sheepmeat and goatmeat, pigmeat, poultrymeat and reindeer meat."3. Annexes II, III.6, IV, V and VI are replaced by the text in the Annex to this Decision.Article 2This Decision shall apply from 1 January 2000 with the exception of Article 1(2)(b) which shall apply from 1 January 1998, and of Article 1(3) in respect of the entry for milk in Annex II and the entry for dairy cows in Annex IV, which shall apply from 1 January 1999.Article 3This Decision is addressed to the Republic of Finland.Done at Brussels, 7 June 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 126, 9.6.1995, p. 35.(2) OJ L 112, 29.4.1997, p. 34.(3) OJ L 160, 26.6.1999, p. 21.(4) OJ L 54, 26.2.2000, p. 44.(5) OJ L 181, 1.7.1992, p. 12.(6) OJ L 160, 26.6.1999, p. 1.(7) OJ L 289, 7.10.1989, p. 1.(8) OJ L 312, 20.11.1998, p. 1.(9) OJ L 160, 26.6.1999, p. 1.(10) OJ L 160, 26.6.1999, p. 21.(11) OJ L 312, 20.11.1998, p. 1.ANNEX"ANNEX IIAs referred to in Article 2(2)Per product>TABLE>" "III.6. As referred to in the first subparagraph of Article 3(1), as from the year 2000>TABLE>" "ANNEX IVAs referred to in the second indent of the second subparagraph of Article 3(1)Quantities expressed in production factors>TABLE>" "ANNEX VAs referred to in the third indent of Article 3(1)Coefficients for conversion into LU>TABLE>" "ANNEX VIAs referred to in the first indent of the third subparagraph of Article 3(1)Community aid1. Animal products>TABLE>2. Crop products>TABLE>"